JAMES CANN, Judge.
On the tenth day of April, 1950, at approximately two-thirty o’clock p. m., claimant, while crossing the River Bridge at Monongah, Marion county, West Virginia, in his automobile, was compelled to drive close to the guardrailing on his right in *6order to avoid a large coal truck proceeding in the opposite direction. At this point a piece of said guardrail, which was broken and sticking out from the bridge railing, caught the right front fender of claimant’s car causing damage thereto in the amount of $35.60.
The record discloses that shortly after this accident the broken guardrail was welded and repaired.
This court has held in numerous cases that the statute requiring inspection and proper maintenance of bridges controlled by the road commission is mandatory, and failure to inspect and keep in repair a bridge so controlled and maintained is negligence, making the state hable in case of an accident if caused by such negligence. No negligence is shown on the part of claimant.
The respondent has recommended payment of this claim and the same is approved by the attorney general. In view of the facts and circumstances as disclosed by the record presented to this court, we make an award in favor of claimant, Charles Garrison, for the sum of thirty-five dollars and sixty cents ($35.60).